EXHIBIT 10.1 AGREEMENT OF LIMITED LIABILITY LIMITED PARTNERSHIP OF SUMMER HILL PARTNERS, LLLP A Delaware Limited Liability Limited Partnership TABLE OF CONTENTS Page ARTICLE IFORMATION OF PARTNERSHIP 1 Section 1.1. Formation of the Partnership. 1 Section 1.2. Name. 1 Section 1.3. Location of Principal Place of Business. 1 Section 1.4. Names and Business Addresses of General Partners. 2 Section 1.5. Purpose. 2 Section 1.6. Location of Registered Office and Registered Agent for Service of Process. 2 Section 1.7. Term. 2 ARTICLE IIDEFINITIONS 3 ARTICLE IIICAPITAL CONTRIBUTIONS 5 Section 3.1. Capital Contributions. 5 Section 3.2. Additional Capital Contributions. 5 Section 3.3. Interest on Capital Contributions. 6 Section 3.4. Withdrawal and Return of Capital Contributions. 6 ARTICLE IVALLOCATION OF INCOME AND LOSSES 6 Section 4.1. Allocation of Net Income and Net Loss. 6 Section 4.2. Regulatory Provisions. 6 Section 4.3. Allocations for Income Tax Purposes. 7 Section 4.4. Withholding. 7 Section 4.5. Revaluation of Property. 7 ARTICLE VDISTRIBUTIONS AND WITHDRAWALS 9 Section 5.1. Distributions. 9 Section 5.2. Limitations on Distributions. 9 Section 5.3. Withdrawals of Capital Account Balance. 9 ARTICLE VIBOOKS OF ACCOUNT 9 Section 6.1. Books and Records. 9 Section 6.2. Partnership Tax Returns. 10 ARTICLE VIIPOWERS, RIGHTS AND DUTIES OF THE LIMITED PARTNERS 10 Section 7.1. Limitations. 10 Section 7.2. Liability. 10 Section 7.3. Priority. 10 Section 7.4. Admission of Additional Limited Partners. 10 ARTICLE VIIIPOWERS, RIGHTS AND DUTIES OF GENERAL PARTNER 11 Section 8.1. Authority. 11 Section 8.2. Powers, Rights and Dutes of General Partners 11 Section 8.3. Expenses of the Partnership. 11 Section 8.4. Other Activities and Competition; Additional Investments by the General Partners and Affiliates. 11 Section 8.5. Liability. 12 Section 8.6. Indemnification. 12 Section 8.7. Admission of Additional General Partners. 13 Section 8.8. Tax Matters Partner. 13 ARTICLE IXTRANSFERS OF INTERESTS BY PARTNERS 14 Section 9.1. Transfer of Interest By General Partners. 14 Section 9.2. Transfer and Assignment of Limited Partners’ Interests;Substituted Limited Partners. 14 Section 9.3. Right to Treast Successor-in-Interest as Assignee. 16 Section 9.4. Transferees Bound by Agreement. 17 Section 9.5. Effect of Transfer. 17 ARTICLE XWITHDRAWAL OF PARTNERS; DISSOLUTION OF PARTNERSHIP; LIQUIDATION AND DISTRIBUTION OF ASSETS 17 Section 10.1. Withdrawal of Partners. 17 Section 10.2. Dissolution of Partnership. 18 Section 10.3. Distribution in Liquidation. 18 Section 10.4. Rights of the Limited Partners. 19 Section 10.5. Deficit Restoration. 19 Section 10.6. Termination. 20 ARTICLE XIAMENDMENT OF PARTNERSHIP AGREEMENT AND POWER OF ATTORNEY 20 Section 11.1. Approval of Amendments. 20 Section 11.2. Amendment of Certificate. 21 Section 11.3. Power of Attorney. 21 ii ARTICLE XIIMISCELLANEOUS 22 Section 12.1. Notices. 22 Section 12.2. Entire Agreement. 22 Section 12.3. Governing Law. 22 Section 12.4. Effect. 22 Section 12.5. Pronouns and Number. 22 Section 12.6. Captions. 22 Section 12.7. Partial Enforceability. 22 Section 12.8. Counterparts. 23 Section 12.9. Litigation. 23 iii AGREEMENT OF LIMITED LIABILITY LIMITED PARTNERSHIP OF SUMMER HILL PARTNERS, LLLP AGREEMENT OF LIMITED LIABILITY LIMITED PARTNERSHIP of Summer Hill Partners, LLLP, effective as of the 18th day of May, 2009, among Summer Hill Management Company, LLC, a limited liability company organized and existing under the laws of the State of Delaware, as general partner (together with any subsequently admitted general partners, the “General Partners”), and the Persons whose names are subscribed hereto, as limited partners.Capitalized terms used in this Agreement and not otherwise defined herein shall have the meanings set forth in Article II below. RECITALS WHEREAS, the parties hereto desire to form a limited liability limited partnership on the terms set forth herein; NOW, THEREFORE, in consideration of the premises and covenants contained herein, the parties agree as follows: ARTICLE I FORMATION OF PARTNERSHIP Section 1.1.Formation of the Partnership. The General Partners, for themselves and as agents for the Limited Partners, shall accomplish all filing, recording, publishing and other acts necessary or appropriate for compliance with all the requirements for the formation and operation of the Partnership as a limited liability limited partnership under the Act and under all other laws of the State of Delaware and such other jurisdictions in which the General Partners determine that the Partnership may conduct business.Each Limited Partner shall promptly execute all relevant certificates and other documents as the General Partners shall request.The rights and duties of the Partners shall be as provided in the Act except as modified by this Agreement. Section 1.2.Name.The name of the Partnership is “Summer Hill Partners, LLLP” as such name may be modified from time to time by the General Partners following written notice to the Limited Partners. Section 1.3.Location of Principal Place of Business.The location of the principal place of business of the Partnership is c/o Summer Hill, Inc., 6847 Cintas Boulevard, Suite 120, Mason, Ohio45040.The General Partners may change the location of the principal place of business of the Partnership by notice in writing to the Limited Partners.In addition, the Partnership may maintain such other offices as the General Partners may deem advisable at any other place or places within or outside the United States. Section 1.4.Names and Business Addresses of General Partners.The name and business address of each General Partner is as follows: Summer Hill Management Company, LLC Attention:Scott D.
